DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 7, 10, 12, 13, 49 and 54-78 have been canceled.  Claims 17, 20, 31, and 32 have been amended. Claim 79 has been added.  Claims 1-4, 6, 8, 9, 11, 14-48, 50-53 and 79 are pending and examined on the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Applicant’s attention is directed to page 3, lines 19 and 20; page 39, line 5; page 44, line 11; page 55, line 10; page 61, line 13; page 63, lines 4 and 12; page 71, lines 10, 12 and 19 of the specification, Figure 2, Figure 8, instant claim 6 “GFLG”, claim  9 “GFLG”, claim 42 “GFLG”, and claim 47.



Claim Objections
Claims 22-25, 41, 44 and 50 are objected to because of the following informalities: 
Claim 50 lacks a status indicator for conformance to 37 C.F.R. 1.121.  
Claims 23, 25 and 44 are objected to because both claims refer to a “formula III” which represent different structures.
Claims 24, and 41 are objected to because both claims refer to a “formula IV” which represent different structures.
Claims 6, 9, 42 and 47 are objected to for lacking a sequence identifier.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, and 32-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) The recitation of “the drug delivery conjugate” in claim 32 lacks specific antecedent basis within the claim.
(C) The recitation of “as identified as MPPA in Fig. 2 in claim 26 is unclear.  Section 2173.05(s) of the MPEP states:
  Reference to Figures or Tables
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

(D) The recitation of KT-1 in claim 50 is unclear.  KT-1 appears to be a laboratory name having no specific definition in the art.  A structural moiety labeled “KT-1” is evident in Figure 2.  However, as stated above, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”.
  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a subject, does not reasonably provide enablement for a method of preventing cancer in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 32 is drawn in part, to a method of preventing cancer in a subject.  When given the broadest reasonable interpretation, the claim encompasses the preventing of de novo cancers arising in humans and non-experimental animals wherein the human or non-experimental animal receives a drug delivery conjugate, which encompasses the polymeric conjugates of the invention, and additionally an anti-cancer agent.  The drug-delivery conjugates of the invention can comprise an anti-cancer drug, an anti-cancer drug in addition to a targeting antibody, or the drug delivery conjugate can comprise an antibody that invokes cell death when bound to targeted cells.  In order to carry out the method as claimed, the subject being administered the drug delivery conjugate has not yet developed the cancer to be treated.  The specification provides no objective evidence that the administration of a drug-delivery conjugate and an anti-cancer agent at a time when the subject had no cancer cells to be treated would have any effect on preventing the occurrence of cancer in the subject at a later time because the drug delivery conjugate an anti-cancer agent would circulate in the subject for a finite time and eventually be eliminated from the subject.  Given the lack of objective evidence, one of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to carry out the broadly claimed method of prevention.

Claim 79 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the drug delivery conjugate of claim 1, wherein the PD-L1 inhibitor is the D-amino acids of SEQ ID NO: 27-29, does not reasonably provide enablement for the drug delivery conjugate of claim 1, wherein the PD-L1 inhibitor is the D-amino acids of SEQ ID NO: 27-29.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification describes the D amino acids of SEQ ID NO: 27-29 that bind to PD-L1 in vivo.  Chang et al (Angew. Chem. Int. Ed. 2015, Vol. 54, pp. 11760-11764) teach that the peptide FPNWSLRPMNQM was selected  as an inhibitor of PD-L1 based on screening of  a peptide library in vitro.  Chang et al  teach that the peptide failed to show any activity when injected intraperitoneally in tumor bearing mice due to its rapid degradation by proteolytic enzymes in the blood plasma (page 11760, second column, bottom paragraph).  Chang et al teach that the half-life of the peptide was less than 90 minutes in 10% human serum (page 11761, first column, lines 5-7). Chang et al teach mirror-image phage display for the selection of L-amino acid peptides which bind to the D amino acid version of the IgV domain of PD-L1, such that the corresponding D amino acid peptides will bind to the natural L amino acids in the IgV domain of PD-L1.  The D amino acids of DPPA-1, DPPA-2 and DPPA-4 are identical to the D amino acids of SEQ ID NO:27-29 in instant claim 17.  The amino acid of instant claim 79, as toatlly or partially encompassing L-amino acids would not be expected to bind to the IgV domain or PD-L1.  Further the L amino acids would not be expected to have an adequate half-life in serum which would result in a therapeutic effect against the PD-L1 receptor expressed by a cancer cell in vivo due to the degradation by proteolytic enzymes in the blood plasma.  Without further teachings or guidance from the specification, one of skill in the art would be subject to undue experimentation in order to make and use the broadly claimed drug-delivery conjugate of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-35, 38-48 and 51-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (PNAS, 2014, vol. 111, pp. 12181-12186).
Zhang et al disclose the sequential administration of degradable N-(2-hydroxypropyl)methacrylamide co-polymer conjugated to paclitaxel and N-(2-hydroxypropyl)methacrylamide co-polymer conjugated to gemcitabine to mice bearing human ovarian carcinoma xenografts comprising A2780 cells (page 12184, lines 1-15 of the paragraph headed “In Vivo Antitumor Activity”).   This meets the limitations of claim 32  for administering a drug delivery conjugate which is  N-(2-hydroxypropyl)methacrylamide co-polymer conjugated to paclitaxel and an anticancer agent which is N-(2-hydroxypropyl)methacrylamide co-polymer conjugated to gemcitabine; claim 33 requiring in part, treatment of a cancer which is an ovary cancer; and claims 38 and 45, wherein the anticancer agent is gemcitabine.  Zhang et al disclose that the N-(2-hydroxypropyl)methacrylamide co-polymer conjugated to paclitaxel was administered on day 0, followed by N-(2-hydroxypropyl)methacrylamide co-polymer conjugated to gemcitabine, on days 1, 7 and 14 (page 12184, lines 6-10 of the paragraph headed “In Vivo Antitumor Activity”) which meets the limitation of claim 35.  Zhang et al disclose complete tumor regression in two mice receiving the second generation co-polymer conjugated to paclitaxel followed by the co-polymer conjugated to gemcitabine (page 12184, lines 11-13 of the paragraph headed “In Vivo Antitumor Activity” and Figure 3D and 3E) which meets the limitations of claim 34.  Zhang et al disclose that the most effective conjugates were the second generation HPMA copolymer drug conjugates (2P-PTX and 2P-GEM) made using the 2CTA peptide as a RAFT chain transfer agent (Figure 1A), wherein the Mw of the conjugate is decreased by half after enzymatic cleavage (legend for figure 1B and page 12182, line 1-8).  Zhang et al disclose that peptide2CTA  is composed of an enzymatically degradable oligopeptide flanked by two dithioatebenzoate groups (page 12181, second column, lines 1-3 and Figure 1A) which meets the limitation of claim 39 wherein the first and second polymeric segments are connected to each other by a first cleavable peptide linker and wherein the anti-cancer drug is covalently bonded to each polymeric segment .  Zhang et al disclose that the monomer units incorporate  in both positions at the same rate (page 12181, second column, lines 3-4) which meets the limitation of each anti-cancer agent covalently bonded to each polymeric segment is the same anti-cancer agent (Figure 1A(I)); the limitations of claim 46 and also the limitation of comprising two polymeric segments covalently connected to on another by a single first cleavable peptide linker in claim 47.  Zhou et al disclose that peptide2CTA is GFLGKGLFG (Figure A(I)) which meets the limitation of formula V in claim 47, and the limitation of SEQ ID NO:13 in claim 43 because the 2CTA peptide of Zhang et al comprises GFLG.  The 2CTA peptide of Zhang et al also meets the limitation of claim 44, wherein K is lysine.  Zhang et al disclose the  polymerization product of N-(2-hydroxypropyl)methacrylamide and a monomer of formula VI, wherein Z is paclitaxel or gemcitabine (Figure A(I)) which meets the limitations of claim 47. Zhang (2014) discloses that the 2P-GEM conjugate had a molecular weight of 110kDa and a Mw/Mn ratio of 1.12 (Figure 1B) which meets the limitation of claims 59 and 53 and claim 51 because the ratio  of 1.12 indicates that the Mn was 98kDa which is “about 90kDa”.   Zhang et al disclose the structure of MA-GFLG-GEM and MA-GFLG-PTX in Figure 1A which meets the limitation of formula IV in claim 41, wherein X is NH, GFLG is the second cleavable linker and GEM (or PAX) is the anti-cancer agent, wherein GFLG also meets the limitation of SEQ ID NO: 13, for the second cleavable peptide  in claim 43.  Zhang et al disclose that the second monomer is HPMA: hydroxypropyl methacrylamide, which meets the limitations of claim 41 requiring an N-substituted methacrylamide  and the limitations of claim 41 requiring HPMA.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-48 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PNAS, 2014, vol. 111, pp. 12181-12186) in view of Duangjai et al (European Journal of Pharmaceutics and Biopharmaceutics, 2014, Vol. 87, pp. 187-196).
Zhang et al teach the limitations of claims 32-35, 38-48 and 51-53 for the reasons set forth above.  Zhang et al do not teach that the drug delivery conjugate, is administered  to the subject after the administration of the anti-cancer agent, N-(2-hydroxypropyl)methacrylamide co-polymer conjugated to gemcitabine, or that the drug delivery conjugate is administered simultaneously to the anti-cancer agent as required in claims 36 and 37..
Duangjai et al teach the HPMA copolymer-gemcitabine conjugate of Zhang et al (Figure 1) and a similar HPMA copolymer DACH-platinum conjugate (Figure 2).  Duangjai et al teach that the administration of multiblock HPMA copolymer-gemcitabine conjugate 24 hours before the multiblock HPMA copolymer-DACH platinum conjugate was optimum in terms of IC50 values when measured on the human ovarian cancer cell line, A2780 in vitro  (Figure 5 “GEM 24 hr + DACH Pt 48 hr”).  Duangjai et al also teach that the simultaneous admisntration of the HPMA copolymer-gemcitabine conjugate and the HPMA copolymer-DACH platinum conjugate at 72 hours was advantageous relative to the simultaneous admisntration of free gemcitabine and DACH-Pt (Figure 5, “72 hr simultaneous combination”).
Thus it would have been prima facie obvious at the time of the effective filing date to administer the HPMA copolymer DACH-platinum conjugate followed by the HPMA copolymer gemcitabine to the mice bearing the bearing human ovarian carcinoma xenografts, or simultaneously administer the HPMA copolymer DACH-platinum conjugate and the HPMA copolymer gemcitabine to the mice bearing the bearing human ovarian carcinoma xenografts.  One of skill in the art would have been motivated to do so by the teachings of Duangjai et al on the optimum coadministration of the HPMA copolymer DACH-platinum conjugate prior to the HPMA copolymer gemcitabine.  One of skill in the art would also have motivation to administer the  HPMA copolymer DACH-platinum conjugate simultaneously with the  HPMA copolymer gemcitabine, because the HMPA conjugates are more potent against the A2780 cell line that the combination of the free drugs.

Claims 32-35, 37-48 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PNAS, 2014, vol. 111, pp. 12181-12186) in view of Baabur-Cohen et al (WO2013/132485)
Zhang et al teach the limitations of claims 32-35, 38-48 and 51-53 for the reasons set forth above. Zhang et al teach the HPMA paclitaxel conjugate and the HPMA gemcitabine conjugate.  Zhang et al do not teach that the anti-cancer conjugate is KT-1 as required in claim 50.
Baabur-Cohen et al teach that paclitaxel is a clinically well-established drug used as a monotherapy and in combination therapy mainly for the treatment of prostate, breast, ovarian and NSC lung cancer (page 2, lines 20-23). Baabur-Cohen et al teach that doxorubicin is one of the most potent antineoplastic drugs prescribed alone or in combination with other agents, remaining the compound of its class that has the widest spectrum of activity against various solid tumors (page 2, line 31 to page 3,line 2).  Baabur-Cohen et al teach that the cardiotoxic side effect of doxorubicin is the main reason for limited dose administration (page 3, lines 3-4).  Baabur-Cohen et al teach that attachment of drugs to polymeric carriers typically imparts limited cellular uptake to the endocytic route, long circulation times, improved drug targeting, reduced drug toxicity and overcoming the mechanisms of drug resistance (page 17, 5th paragraph). Baabur-Cohen et al teach a HPMA copolymer comprising Doxorubicin attached to the HPMA backbone via the GGPNle linker and paclitaxel attached to the HPMA backbone via the GGPNle-FK linker and doxorubicin attached to the HPMA backbone via the GGPNle linker (Figures 12A-C, page 13, lines 20-24). The GGPNle linker sequence meets the requirements of claim 43 for comprising SEQ ID NO:1. 
It would have been prima facie obvious at the time of the effective filing date to substitute DOX for GEM in the cleavable backbone  HPMA of Zhang et al.  One of skill in the art would have been motivated to do so based on the teachings of Baabur-Cohen et al that doxorubicin is one of the most potent antineoplastic agent of its class and the further teachings of Baabur-Cohen et al that doxorubicin exerts antineoplastic activity over a wide range of solid tumors.  
It would have been further obvious to make the cleavable HPMA backbone of Zhang et al comprising both DOX and PAX, wherein both DOX and PTX were linked to the backbone using the linkers of Baabur-Cohen et al.  One of skill in the art would have been motivated to do so because Satchi-Fainaro et al teach that PTX is a highly effective anti-neoplastic drug used in combination treatment of cancers, include ovarian cancer and because Baabur-Cohen et al teach a HPMA backbone comprising dual drugs, DOX and PTX.  One of skill in the art would be motivated to administer the cleavable HPMA conjugate comprising both DOX and PXT to the mice bearing the A2780 xenografts because Baabur-Cohen et al teach that free PXT is effective against ovarian cancer and DOX has a wide spectrum of activity against solid tumors and is the most potent in its class.  Administration of the cleavable HPMA PTX DOX conjugate meets the requirement of claim 50 for “KT-1” and the requirement of claim 37 for concurrent admisntration.

Claims 1-4, 6, 8, 9, 11, 14-17, 21-24, 31 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (Angew. Chem. Int. Ed., 2015, Vol. 54, pp. 11760-11764) in view of Zhang et al (PNAS, 2014, Vol. 111, pp. 12181-12186), Zhang et al (Journal of Controlled Release, 2013, Vol. 166, pp. 66-74)  and Wu et al (Journal of Controlled Release, 2012, Vol. 157, pp. 126-131).
Chang et al teach the peptides of SEQ ID NO:27-29 (Table 1, DPPA-1, DPPA-2 and DPPA-4) which meet the specific limitations of claim 17.  Chang et al teach that the all of DPPA-1, DPPA-2 and DPPA-4 peptides bind to PD-L1 (Table 1).  Chang et al teach the intraperitoneal and peritumoral admisntration of the DPPA-1 to mice bearing subcutaneous transplanted tumor from the colon cancer cell line CT-26 (page 11763, first column, lines1-13 and 20-25).    Chang et al teach that the intraperitoneal administration of DPPA-1 increased the  survival time of mice by 50% (page 11763, second column, lines 1-3).  Chang et al teach that except for the liver, kidney, stomach and lung, the DPPA-1 peptide accumulated at the site of the tumor indicating that the peptide had the ability to target tumor tissue (page 11763, second column, lines 1-13 of the full paragraph).  Chang et al teach that incubation of the DPPA-1 peptide with CT-26 cells growing in vitro did not result in growth inhibition suggesting that the DPPA-1 peptide activity is a result of activation of the anti-tumor immune system rather than by direct killing of the CT-26 tumor cells growing in vivo (page 11763, first column, lines 13-20 of the full paragraph).  Chang et al suggest that the proteolysis-resistant D peptides were low-molecular weight drug candidates for cancer immunotherapy (page 11764, last sentence).
 Chang et al did not teach the DPPA PD-L1 binding peptides were part of: 
a drug-delivery conjugate comprising two polymeric segments covalently connected to one another by a single first cleavable linker required in claim 1; 
wherein each polymeric segment comprises  the polymerization product of two ethylenically unsaturated monomers required in claim 3, 
wherein each polymeric segment comprises the polymerization product between a first monomer of formula I, wherein R1 is, in part, methyl, X is, in part, NR2, wherein R2 is hydrogen and n is an integer from 1-10; and a second monomer comprising, in part, an N-substituted methacrylamide as required in claim 4; 
wherein in the conjugate of claim 3 R1 is methyl, X is NH and n is 1-5 required in claim 4; 
wherein the second monomer comprises, in part,  N-(2-hydroxypropyl)methacrylamide (HPMA) as required in claim 6; 
a drug delivery conjugate of claim 1 wherein each polymeric segment  comprises  a first monomer having an olefinic group and a PD-L1 inhibitor bonded to the first monomer and a second monomer comprising, in part, N-substituted methacrylamide, required in claim 8; 
the drug delivery conjugate of claim 8, wherein the second monomer comprises, in part, N-(2-hydroxypropyl)methacrylamide (HPMA), as required in claim 9; 
the drug delivery conjugate of claim 1, wherein the first cleavable linker is cleaved by an enzyme, in part, as required in claim 11; 
the drug delivery conjugate of claim 1, wherein the first cleavable peptide linker is, in part, a peptide comprising the amio acid sequence of SEQ ID NO:13 as required in claim 14;
 the drug delivery conjugate of claim 1, wherein the first cleavable linker comprises a linker of formula II, wherein AA1 and AA2 are the same or different, comprising up to 6 amino acid and K is, in part, lysine required in claim 15; 
the drug delivery conjugate of claim 1 wherein the PD-L1 inhibitor is, in part, a peptide or D-peptide required in claim 16;
 the drug delivery conjugate of claim 1, wherein the PD-L1 inhibitor is a D-peptide of SEQ ID NO: 27-29 or a combination thereof as required in claim 17; or 
the drug delivery conjugate of claim 1, wherein the PD-L1 inhibitor is a peptide comprising he amino acid sequence of SEQ ID NO:27-29 as required in claim 17; 
the drug delivery conjugate of claim 1 wherein each PD-L1 inhibitor is the same molecule as required in claim 21;
the drug delivery conjugate of claim 22 wherein each PD-L1 inhibitor is covalently bonded to each polymeric segment by a crosslinker required in claim 22;
the drug delivery conjugate of claim 1 wherein the polymeric segment has one or more units of formula III; as required in claim 23;
the drug delivery conjugate of claim 1, wherein each polymeric segment has one or more units of formula IV as required in claim 24; 
the drug delivery conjugate having an average Mn of from about 60 kDa to about 90 kDa in claim 27;
the drug delivery conjugate having an average Mn of from about  70 kDa to about 100 kD in claim 28;
the drug delivery conjugate of claim 1, wherein the average Mw/Mn is from about 1 to about 2 in claim 29;
or a pharmaceutical composition comprising the drug delivery conjugate of claim 1 and a pharmaceutically acceptable carrier as required in claim 31

Zhang et al (2014) teach that for prolonged plasma circulation and enhanced tumor accumulation, it is imperative to use  polymeric carriers with increased molecular weight which makes high-Mw biodegradable polymeric conjugates the most attractive candidates for future clinical applications (page 12181, first column, lines 14-18).  Zhang et al teach that HMPA polymer carriers that contain  enzymatically degradable  oligopeptide sequence in the linear main chain by RAFT polymerization with the RAFT chain transfer agent peptide2CTA comprised of enzymatically degradable oligopeptide sequence flanked by two dithiobenzoate groups, wherein the monomer units incorporate in both positions at the same rate, resulting in one step to obtain well-defined degradable diblock copolymers  with narrow polydispersity (page 12181, first column, line 18 to second column, line 7). Zhang et al teach that the RAFT polymerization  using the RAFT chain transfer agent provides a well-defined degradable diblock copolymer  with narrow polydispersity in one step (page 12181, second column, lines 4-6). 
Zhang et al (2014) teach the peptide2CTA comprising GFLG-lysine-GLFG (Figure 1A) which meets the limitation of a first cleavable peptide linker which links two polymeric segments in claim 1, and the first cleavable peptide linker comprising SEQ ID NO: 13 (GFLG) in claim 14 because a peptide having the amino acid sequence of SEQ ID NO:13 is interpreted as a peptide comprising amino acid sequence of SEQ ID NO:13; the first cleavable linker is cleaved by an enzyme in claim 11; the first cleavable linker is an amino acid sequence of formula II, wherein AA1 and AA2 comprise up to six amio acids and K is lysine in claim 15.
Zhang et al (2014) teach that the second monomer comprises HPMA (Figure 1A) and the attachment of a drug to the cleavable HPMA backbone using a GFLG peptide linker(Figure 1A) which meets the limitations of two polymeric segments covalently connected to one another by a single first cleavable peptide linker, in claim 1, the polymeric segment of claim 2, which is a polymerization product of two or more ethylenically unsaturated monomers, the second monomer of claims 3 and 8, which is an N-substituted methacrylamide, the second monomer of claims 6 and 9 which is HPMA. 
 Zhang et al (2014) do not teach the attachment of a  peptide to the HPMA backbone in place of the drug moiety PTX or GEM.  Zhang et al do not teach the first monomer required in claims 3, 4 and 8.
Zhang et al (2013) teach a biodegradable multiblock HPMA copolymer comprising paclitaxel made using the RAFT agent, peptide2CTA, the monomer MA-GFLG-PTX and HMPA (page 67, lines 1-5 under the heading “2.3.1 Synthesis of clickable telechelic HPMA…”), which is the same method of polymerization as that used in Zhang et al (2014).  Zhang et al (2013) teach that the high Mw HPMA copolymers (tP-PTX, non-extended) had an Mn of 103 (Table 1) which meets the limitations of “about” 90 kDa in claim 27.  Zhang et al (2014) teach that the conjugates, tP-PTX have a Mw of 109 and the Mw/Mn ratio is 1.14  (table 1) which meets the limitations of “about” 100 kDa in claim 28. And Mw/Mn of about 1 to 2 in claim 29. Zhang et al (2013) teach that high Mw polymer with a non-degradable backbone above the renal threshold will result in deposition of the polymer in normal organs and impairs bio-compatibility (page 67, first column, lines 9-12).
Wu et al teach attachment of a peptide to an HPMA backbone by means of a first monomer of instant formula I, wherein R1 is methyl, X is NH and n is 3, 

    PNG
    media_image1.png
    29
    80
    media_image1.png
    Greyscale

wherein the peptide is attached to the monomer by an SMCC linker (Figure 1b) and the co-polymerization of the modified monomer with HPMA which meets the limitations of the first monomer of claims 3, 4 and 8, and which meets the limitation of the second monomer of HPMA in claims 3, 6, 8 and 9, the drug delivery conjugate wherein each of the PD-L1 inhibitor is the same molecule, covalently bonded to each polymeric segment by a crosslinker, wherein each polymeric segment has one or more units of formula III in claims 22-23, wherein in formula III R2 is methyl, n is 3, CL is the SMCC crosslinker and Y is a peptide; the drug delivery conjugate of claim 24, wherein each polymeric segment has one or more units of formula iv herein  R3 is methyl, n is 3 and Y is a peptide.
It would have been prima facie obvious to modify the cleavable  high-Mw polymeric conjugates of Zhang et al by replacing the first monomer of Zhang et al which carries the drug PTX or GEM with the first monomer of Wu et al, such that the monomer can be modified by reaction with the SMCC linker, and further modified by the desired peptide of Chang et al,  DPPA-1, DPPA-2 or DPPA-4.  One of skill in the art would have been motivated to do so because Chang et al suggest that the peptides block PD-L1 and activated the anti-tumor immune system to cause anti-tumor effects in vivo; the teachings of Zhang et al of the need for polymeric carriers of increased Mw to provide effective concentrations of the cargo in circulation, and the further teachings of Zhang et al on the second generation degradable high Mw  conjugates with  the enzymatically cleavable sequence  in the main chain, such that the high Mw conjugate is above the renal threshold until cleavage of the first linker.  One of skill in the art would understand that the peptides of Wu et al were provided by peritumoral administration or intraperitoneal administration, but, for application to naturally occurring human tumors in diverse locations, intravenous administration would be desirable.  Thus one of skill in the art would understand that conjugates which persisted in blood circulation due to high Mw  would have the greatest accumulation in tumors at diverse locations, including metastatic lesions, thus rendering obvious claim 31 requiring a pharmaceutical composition of the drug delivery conjugate of claim 1.   One of skill in the art would be motivated to provide the monomer of Wu et al to link with the SMCC crosslinker which links with the PD-L1 binding peptides of Chang et al because Wu et al demonstrated linkage of the  peptide “CCK” to the HPMA based copolymer via the SMCC linker (Figure 1b). 
Regarding claims 27-29, Zhang et al (2013) provide evidence that the RAFT polymerization at 50 degrees, using the peptide2CTA, HPMA and a first monomer having an olefinic group and a drug bound thereto results in HPMA copolymers incorporating the olefinic groups with the drug bound thereto such that Mn was 103, Mw was 109 and Mw/Mn is 1.14. Thus, it would be expected that making the HPMA copolymer incorporating HPMA and the first monomer comprising the second monomer of Wu et al 

    PNG
    media_image2.png
    26
    77
    media_image2.png
    Greyscale
 would result in similar Mn, Mw and Mw/Mn values as reported by Zhang et al (2013) and thus fulfill the requirements of claims 27-29.

Claims 1-4, 6, 8, 9, 11, 14-18, 21-24, 31 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al, Zhang (2014), Zhang (2013) and Wu et al as applied to claims 1-4, 6, 8, 9, 11, 14-17, 21-24, 31 and 79  above, and further in view of Zhong et al (Molecules, May 20, 2019, Vol. 24, 1940, 17 pages).
Claim 18 requires that the PD-L1 inhibitor of claim 1 is a non-peptidic small molecule having the structures as indicated on pages 4-5 of the claims.
The combination of Chang et al, Zhang (2014), Zhang (2013) and Wu et al render obvious the instant claims wherein the PD-L1 inhibitors is a peptide of claims 17 and 79.  
None of Chang et al, Zhang (2014), Zhang (2013) or Wu et al teach or suggest PD-L1 inhibitors having the structures of those in claim 18.
Zhong et al teach 12 of the 13 PD-L1 inhibitors of claim 18 (Table 5, pages 8-10).  
It would have been prima facie obvious at the time of the effective filing date to substitute the small molecule PD-L1 inhibitors of Chang et al for the peptides of Wu et al.  One of skill in the art would have been motivated to do so because the small molecule inhibitors would be recognized as equivalent to the peptide inhibitors of Chang et al, and would be less expensive to manufacture than the D-peptides of Wu et al.

Claim 1-4, 6, 8, 9, 11, 14-16, 19, 21-24, 27-34, 37, 38-46, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over the abstract of Sau et al (Cancer Research, July 2018, Vol. 78, No. 13, suppl. 1, Abstract No. 3707) in view of Zhang et al (PNAS, 2014, vol. 111, pp. 12181-12186), Zhang et al (Journal of Controlled Release, 2013, Vol. 166, pp. 66-74), Omelyaneko et al (International Journal of Cancer, 1998, Vol. 75, pp. 600-608), Johnson et al (Macromolecules, 2012, vol. 13, pp. 727-735) and Etrych et al (Journal of Controlled Release, 2012, Vol. Vol. 164, pp. 346-354).
The abstract of Sau et al teaches that the immune checkpoint molecule, PD-L1 is overexpressed in various solid tumors including Triple Negative Breast Cancer and NSCLC where it has a crucial role in tumor immune evasion.  The abstract teaches that blocking the interaction of PD-L1 with PD1 reactivated  tumor immune surveillance resulting in the attack of CD8+ cytotoxic T cells on tumor cells.  The abstract teaches that although a promising method of cancer immunotherapy, major challenges still exist, such as the transient expression of PD-L1 in the tumor microenvironment, the development of abti-PD-L1 resistance and the difficulty of tumor stroma penetration.  The abstract teaches a conjugate of atezolizumab with doxorubicin through polyethylene glycol linkers, wherein the doxorubicin serves to break the tumor stroma so that the PD-L1 antibody can penetrate to the tumor core.   The abstract teaches that the introduction of the PEG linker with high Mw atezolizumab  drastically improved the solubility of the conjugate.  The abstract teaches significant tumor cell killing in the MDA-MB-231 cell line in vitro.  The abstract teaches the anti-PD-L1 conjugated to a dye and the selective tumor targeting of the antibody dye conjugate in TNBC and NSCLC derived  xenografts.  The abstract concludes that the synergistic anti-cancer effect observed in vitro  and the selective tumor targeting observed in vivo, there is strong rationale to use the anti-PD-L1 ADC approach for cancer immune-chemo therapy.  
Thus, the abstract fulfills the specific embodiment of claim 16 requiring a PD-L1 inhibitor which is an antibody, the further embodiment of claim 19, wherein the PD-L1 inhibitor is atezolizumab, the requirement of claim 21, wherein each PD-L1 inhibitor is the same molecule; the drug delivery conjugate of claim 32, wherein the cancer is a NSCLC or breast cancer in claim 33, the concurrent delivery of the conjugate with the anti-cancer agent in claim 37, the concurrent administration of the conjugate with the anti-cancer agent in claim 37, the anti-cancer agent of doxorubicin in claims 38 and 45 and the doxorubicin portion of structure KT-1 in claim 50.
The abstract does not teach:
a drug delivery conjugate comprising two polymeric segment covalently connected to on another by a single cleavable peptide linker, wherein at least one PD-L1 inhibitor is covalently bonded to each polymeric segment;
a drug delivery conjugate of claim 1 wherein each polymeric segment comprises the polymerization product of two or more ethylenically unsaturated monomers, required in claim 2, wherein the first monomer comprises formula I and the second monomer comprises an N,N-disubstituted acrylamide required in claim 3, wherein for formula I,  R1 is methyl, X is NH and n is 1-5, required in claim 4;  wherein the second monomer comprises HPMA, required in claim 6;
a drug delivery conjugate o claim 1, wherein each polymeric segment comprises the polymerization product between a first monomer olefinic group and a PD-L1 inhibitor bonded to the first monomer and a second monomer which is N,N-disubstituted acrylamide, required in claim 8, wherein the second monomer is HPMA, required in claim 9;
the drug-delivery conjugate of claim 1, wherein the first cleavable linker is cleaved by an enzyme; required in claim 11;
the drug-delivery conjugate of claim 1, wherein the first cleavable peptide is a peptide comprising SEQ ID NO:13; required by claim 14;
the drug-delivery conjugate of claim 1, wherein  the first cleavable linker conforms to formula II wherein comprising up to six amino acid on either side of K, which is, in part, a lysine; required in claim 15;
the drug delivery conjugate of claim 1 wherein the PD-L1 inhibitor is covalently bonded to each polymeric segment by a crosslinker, required in claim 22;
the drug delivery conjugate of claim 1, wherein each polymeric segment has one or more units conforming to formula III, wherein CL is a crosslinker and Y is the PD-L1 inhibitor, required in claim 23 or
the drug delivery conjugate of claim 1, wherein each polymeric segment has one or more units conforming to formula IV, wherein R2 is methyl, n is 3 and Y is the anti-PD-L1 antibody.
Omelyaneko et al teach  that the binding of anti-cancer drugs to an HPMA co-polymer decreases systemic toxicity and increases accumulation in solid tumor in vivo due to the EPR effect (page 600, first column, lines 1-11 under the abstract).  Omelyaneko et al teach an HPMA copolymer  conjugate comprising an antibody and “ADR” otherwise known as Adriamycin or doxorubicin (page 601, first column, lines 1-10).  Omelyaneko et al teach the concept of tethering the antibody to an HPMA backbone using oligopeptide side chains terminated in moieties for binding to the ADR/doxorubicin and the antibody by amid linkages (page 601, lines 1-6, under the heading “Conjugates”) and that a degradable spacer, GFLG, was used (page 601, lines 6-9, under the heading “Conjugates”).  Omelyaneko et al teach that the antibody targeted conjugate was internalized and routed to the lysosomes (page 60, second column, lines 10-15, wherein cleavage of the terminal amino acid residue linked to the ADR/doxorubicin  occurs in the lysosome, allowing release of the ADR from the conjugate for ultimate trafficking to the nucleus (pages 604-605, bridging sentence to page 605, first column, line 10). Omelyaneko et al teach that the targeted conjugates  have cytotoxicity greater than the non-targeted HPMA copolymer conjugates (page 607, paragraph above “Acknowledgements”).
Omelyaneko et al teach the concept of a HPMA antibody doxorubicin conjugate, which decreases systemic cytotoxicity, increases accumulation in solid tumors and provides a reasonable expectation that the conjugate is internalized into targeted cells, .  Omelyaneko et al does not teach all the structural requirements required for a HPMA copolymer conjugate of the instant claims.
Zhang et al (2014) teach that for prolonged plasma circulation and enhanced tumor accumulation, it is imperative to use  polymeric carriers with increased molecular weight which makes high-Mw biodegradable polymeric conjugates the most attractive candidates for future clinical applications (page 12181, first column, lines 14-18).  Zhang et al teach that HMPA polymer carriers that contain  enzymatically degradable  oligopeptide sequence in the linear main chain by RAFT polymerization with the RAFT chain transfer agent peptide2CTA composed of enzymatically degradable oligopeptide sequence flanked by two dithiobenzoate groups, wherein the monomer units incorporate in both positions at the same rate, resulting in one step to obtain well-defined degradable diblock copolymers  with narrow polydispersity (page 12181, first column, line 18 to second column, line 7). Zhang et al teach that the RAFT polymerization  using the RAFT chain transfer agent provides a well-defined degradable diblock copolymer  with narrow polydispersity in one step (page 12181, second column, lines 4-6). 
Zhang et al (2014) teach the peptide2CTA comprising GFLG-lysine-GLFG (Figure 1A) which meets the limitation of a first cleavable peptide linker which links two polymeric segments in claim 1, and the first cleavable peptide linker comprising SEQ ID NO: 13 (GFLG) in claim 14 because a peptide having the amino acid sequence of SEQ ID NO:13 is interpreted as a peptide comprising amino acid sequence of SEQ ID NO:13; the first cleavable linker is cleaved by an enzyme in claim 11; the first cleavable linker is an amino acid sequence of formula II, wherein AA1 and AA2 comprise up to six amio acids and K is lysine in claim 15.
Zhang et al (2014) teach that the second monomer comprises HPMA (Figure 1A) and the attachment of a drug to the cleavable HPMA backbone using a GFLG peptide linker(Figure 1A) which meets the limitations of two polymeric segments covalently connected to one another by a single first cleavable peptide linker, in claim 1, the polymeric segment of claim 2, which is a polymerization product of two or more ethylenically unsaturated monomers, the second monomer of claims 3 and 8, which is an N-substituted methacrylamide, the second monomer of claims 6 and 9 which is HPMA. 
 Zhang et al (2014) do not teach the attachment of an antibody to the HPMA backbone in place of the drug moiety PTX or GEM.  Zhang et al do not teach the first monomer required in claims 3, 4 and 8.
Zhang et al (2013) teach a biodegradable multiblock HPMA copolymer comprising paclitaxel made using the RAFT agent, peptide2CTA, the monomer MA-GFLG-PTX and HMPA (page 67, lines 1-5 under the heading “2.3.1 Synthesis of clickable telechelic HPMA…”), which is the same method of polymerization as that used in Zhang et al (2014).  Zhang et al (2013) teach that the high Mw HPMA copolymers (tP-PTX, non-extended) had an Mn of 103 (Table 1) which meets the limitations of “about” 90 kDa in claim 27.  Zhang et al (2013) teach that the conjugates, tP-PTX have a Mw of 109 and the Mw/Mn ratio is 1.14  (table 1) which meets the limitations of “about” 100 kDa in claim 28. And Mw/Mn of about 1 to 2 in claim 29. Zhang et al (2013) teach that high Mw polymer with a non-degradable backbone above the renal threshold will result in deposition of the polymer in normal organs and impairs bio-compatibility (page 67, first column, lines 9-12).
Johnson et al teach the co-polymerization of HPMA with MA-NH2 to provide pendant amine groups which were derivatized to maleimide groups by reaction with SMCC, and the further reaction of reduced Fab’ with the maleimide groups (page 728, Figure 1).  The “MA-NH2” of Johnson et al meets the limitations of claims 3 and 4 for the ethylenically unsaturated monomer, formula I wherein R1 is methyl, X is NH and n is 3, the olefinic monomer in claim 8 (page 728, Figure 1) and claims 23 and 24, wherein n is 3 and R2 is methyl and CL is the SMCC cross linker, as well as the requirements for a cross linker in claim 22.
Etrych et al teach an HPMA copolymer prepared with a monomer carrying a cleavable linker to doxorubicin  (page 347, fifth paragraph under “Synthesis of Monomers”).
It would have been prima facie obvious to construct the drug delivery conjugate of claim 1 comprising two polymeric segments made from one first monomer of MA-NH2 of Johnson et al and a second first monomer of Etrych et al comprising the GFLG spacer and doxorubicin, with a second monomer which is HPMA, wherein the two polymeric segments were covalently connected to one another by the RAFT chain transfer agent, Peptide2CTA, and to react the two covalently joined polymeric segments with SMCC, such that the free pendant NH2 group would be derivatized by SMCC to provide a maleimide group for conjugation to a reduced atezolizumab.  One of skill in the art would have been motivated to do so by the teachings of 
the abstract of Sau et al regarding the efficacy of a PEG conjugate of atezolizumab and ADR/doxorubicin in mouse xenografts of Triple negative Breast cancer and NSCLC;
the teachings of Omelyaneko et al regarding the enhanced cytotoxicity of antibody targeted doxorubicin when administered as a HPMA conjugate comprising the covalently linked antibody and covalently linked doxorubicin;
the teachings of Zhang et al (2014) regarding the need for a high Mw HPMA co-polymer with a cleavable backbone to increase the molecular weight of administered conjugates to above the renal threshold  in order to insure sufficient circulation time in the human body  for maximizing the extravasation of the conjugates at the tumor site, and the new method of polymerization involving the RAFT chain transfer agents Petide2CTA allowing for the polymerization of well-defined  degradable diblock copolymers extended from both ends of the enzyme cleavable peptide with narrow polydispersity in one step, along with the use of an enzyme cleavable linker, “GFLG” to attach the first monomer to the drug payload;
the teachings of Zhang et al (2013) regarding the need for the cleavable backbone in the high Mw HPMA co-polymer to avoid deposition of the co-polymer on normal tissues and organs; and the resulting Mw, Mn and Mw/Mn ratios of the resulting polymerized products;
the teachings of Etrych et al regarding a HPMA copolymer prepared with a monomer carrying a cleavable linker to doxorubicin;
the teachings of Johnson et al regarding the co-polymerization of HPMA with MA-NH2 to provide pendant amine groups which were derivatized to maleimide groups by reaction with SMCC, and the further reaction of reduced Fab’ with the maleimide groups.  One of skill in the art would understand that the whole atezolizumab of the abstract of Sau et al  can be attached to the resulting maleimide groups in place of the Fab’.
One of skill in the art would have been motivated to make the pharmaceutical composition of claim 31 for purpose of administering to a subject with cancer, especially the TNBB and NSCLC which are tumor types associated with over expression of PD-L1, in order that the cytotoxic doxorubicin can break the tumor stroma so that the PD-L1 antibody can penetrate to the tumor core.
Regarding claim 30, it is within the purview of one of skill in the art to optimize the number of molecules or atezolizumab per drug delivery conjugate of claim 1 such that the conjugate provides the maximum therapeutic effect without undesired side effects attributed to non-target binding or unwanted immunogenicity of the drug-delivery conjugate.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643